Order unanimously reversed, without costs, and motion denied. Memorandum: Plaintiff makes no allegation of any increased expense or of any injury or condition not known to exist when the original pleading was prepared. In asserting that a reassessment of the special damages and medical proof leads him to the conclusion that the ad damnum clause should be increased, plaintiff’s attorney offers no reasonable excuse for his long delay in making the motion which was over three years from the date of the accident and two years after the case was certified as ready for trial. The granting by Special Term of the motion to remove the action to Supreme Court and to amend the complaint by increasing the ad damnum clause from $6,000 to $25,000 was an improvident exercise of its discretion (see McCall v. Village of Penn Tan, 39 A D 2d 632). (Appeal from order of Erie Special Term removing negligence action to Supreme Court.) Present — Marsh, J. P., Witmer, Cardamone, Simons and Henry, JJ.